UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



BARBARA A. COSTELLO,

                           Plaintiff,                           16-CV-0576Sr
v.

CAROLYN W. COLVIN,
Commissioner of Social Security,

                           Defendant.




                                DECISION AND ORDER

             As set forth In the Standing Order of the Court regarding Social Security

Cases subject to the May 21, 2018 Memorandum of Understanding, the parties have

consented to the assignment of this case to the undersigned to conduct all

proceedings, including the entry of final judgment, as set forth in 42 U.S.C. § 405(g).

Dkt. #14.



             Plaintiff filed an application for disability insurance benefits with the Social

Security Administration (“SSA”), alleging disability since October 1, 2013 due to Chronic

Obstructive Pulmonary Disease (“COPD”), high blood pressure, asthma, swollen legs

and sleep apnea. Dkt. 6, pp.73-80 . A hearing was held before Administrative Law

Judge Timothy M. McGuan on November 20, 2015, at which plaintiff and an impartial

vocational expert, Michele Erbacher, appeared and testified. Dkt. 6, pp.72-97. Plaintiff

was represented by counsel. The ALJ rendered a determination that plaintiff was not
disabled on December 24, 2015. Dkt. 6, p.41. The Appeals Council denied plaintiff’s

request for review on May 9, 2016. Dkt. #6, p.5.



              Plaintiff commenced this action seeking review of the Commissioner of

Social Security’s (“Commissioner’s”), final decision on July 15, 2016. Dkt. #1. Currently

before the Court is plaintiff’s motion for judgment on the pleadings (Dkt. #10), and

defendant’s motion for judgment on the pleadings. Dkt. #12.



              “In reviewing a final decision of the SSA, this Court is limited to

determining whether the SSA’s conclusions were supported by substantial evidence in

the record and were based on a correct legal standard.” Talavera v. Astrue, 697 F.3d

145, 151 (2d Cir. 2012). Substantial evidence is defined as “such relevant evidence as

a reasonable mind might accept as adequate to support a conclusion.” Moran v. Astrue,

569 F.3d 496, 501 (2d Cir. 2009). If the evidence is susceptible to more than one

rational interpretation, the Commissioner’s determination must be upheld. McIntyre v.

Colvin, 758 F.3d 146, 149 (2d Cir. 2014). “Where an administrative decision rests on

adequate findings sustained by evidence having rational probative force, the court

should not substitute its judgment for that of the Commissioner.” Yancey v. Apfel, 145

F.3d 106, 111 (2d Cir. 1998).



              To be disabled under the Social Security Act (“Act”), a claimant must

establish an inability to do any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or

                                             -2-
which has lasted or can be expected to last for a continuous period of not less than

twelve months. 20 C.F.R. § 404.1505(a). The Commissioner must follow a five-step

sequential evaluation to determine whether a claimant is disabled within the meaning of

the Act. 20 C.F.R. § 404.1520(a). At step one, the claimant must demonstrate that he is

not engaging in substantial gainful activity. 20 C.F.R. § 404.1520(b). At step two, the

claimant must demonstrate that he has a severe impairment or combination of

impairments that limits the claimant’s ability to perform physical or mental work-related

activities. 20 C.F.R. § 404.1520(c). If the impairment meets or medically equals the

criteria of a disabling impairment as set forth in Appendix 1 of Subpart P of Regulation

No. 4 (the “Listings”), and satisfies the durational requirement, the claimant is entitled to

disability benefits. 20 C.F.R. § 404.1520(d). If the impairment does not meet the criteria

of a disabling impairment, the Commissioner considers whether the claimant has

sufficient residual functional capacity (“RFC”), for the claimant to return to past relevant

work. 20 C.F.R. § 404.1520(e)-(f). If the claimant is unable to return to past relevant

work, the burden of proof shifts to the Commissioner to demonstrate that the claimant

could perform other jobs which exist in significant numbers in the national economy,

based on claimant’s age, education and work experience. 20 C.F.R. § 404.1520(g).



              In the instant case, the ALJ made the following findings with regard to the

five-step sequential evaluation: (1) plaintiff had not engaged in substantial gainful

activity since the alleged onset date of October 1, 2013; (2) plaintiff’s obesity and sleep

apnea constituted severe impairments but her complaints of dyspnea/shortness of

breath did not rise to the level of severe impairments; (3) plaintiff’s impairments did not

                                             -3-
meet or equal any listed impairment; (4) plaintiff retained the capacity to perform light

work, except that she could have only occasional exposure to dust, fumes or gases,

and could perform her relevant past work as a ticket agent and customer service

representative. Dkt. #6, pp.42-49.



              Plaintiff argues that the ALJ improperly rejected Dr. Palazzo’s August

2015 opinion that plaintiff was totally disabled due to COPD and hypertension and

should have developed the record as to plaintiff’s prescription of oxygen. Dkt. #10-1,

pp.15-18. Plaintiff also argues that it was improper to rely upon Dr. Siddiqui’s October

18, 2013 consultative examination because it was conducted prior to the onset and

treatment of plaintiff’s dyspnea. Dkt. #10-1, p.20.



              The Commissioner argues that Dr. Palazzo’s opinion was not supported

by objective medical evidence as he was not treating plaintiff for her cardiac complaints

and had not prescribed oxygen for her. Dkt. #12-1, pp.12-13. The Commissioner

disputes plaintiff’s argument that the record was incomplete given that Dr. Avino’s

August 25, 2015 treatment note indicating that plaintiff was improving on home oxygen

was in the record and consistent with plaintiff’s testimony that she began using oxygen

during the night approximately three months prior to her November 2015 hearing. Dkt.

#12-1, p.13. The Commissioner notes that plaintiff’s attorney stated at the hearing that

the administrative record was complete, with the exception of treatment records

unrelated to the issues on appeal. Dkt. #12-1, p.14. The Commissioner also notes that

plaintiff’s subjective complaints did not correlate with clinical or objective medical

findings. Dkt. 12-1, p.17.

                                             -4-
                 In assessing plaintiff’s complaints of dyspnea, the ALJ determined that

                 Many tests were run and observations show nothing to
                 support any particular lung disease of COPD as she claims.
                 Pulmonary function tests were normal and doctors say they
                 cannot determine the etiology of her complaints.

Dkt. #6, p.47. More specifically, the ALJ opined that

                 The allegation of total disability is not fully credible and is not
                 supported by the medical evidence of record. Although the
                 record shows the claimant does have the impairments noted
                 above, the symptoms do not cause the degree of limitation
                 alleged. She testified inconsistently with the record. Most of
                 what she testified in court is not shown objectively. I cannot
                 find anything regarding the need to elevate her legs or them
                 being swollen on examination. Her lung examinations were
                 normal and pulmonary function tests were normal. Other
                 tests by [sic] cardiologist were normal. Doctors cannot find
                 etiology for her “claimed” dyspnea and shortness of breath
                 on exertion. The claimant’s hypertension was benign.
                 Therefore, I find her not credible.

Dkt. #6, p.49. With respect to the opinion evidence from Dr. Siddiqui and Dr. Palazzo,

the ALJ determined that

                 Dr. Siddiqui . . . is given great weight as the opinion that the
                 claimant has no limitations is supported by the objective
                 clinical examination of the claimant as well as by objective
                 evidence in the record. Pulmonary function tests were
                 normal and there is no evidence of swelling in the legs or the
                 need to keep her feet elevated. Dr. Palazzo . . . is given no
                 weight as the opinion of total disability is not supported by
                 any objective evidence and appears to be based on the
                 claimant’s subjective statements.

Dkt. #6, p.52.



                 The ALJ’s determination is based on the correct legal standard and

supported by substantial evidence. Plaintiff testified that her primary care physician, Dr.

Palazzo, diagnosed her with COPD in October of 2014, when she was 57. Dkt. #6,

                                                 -5-
p.81. In October of 2014, Dr. Palazzo signed an Initial Claim Report for Disability

Insurance indicating that plaintiff was disabled due to COPD, sleep apnea and

shortness of breath as of October 2, 2014. Dkt. #6, p.256. Also in October of 2014, Dr.

Palazzo signed a Notice of Proof of Claim for Disability Benefits indicating that plaintiff

was disabled due to COPD, sleep apnea and hypertension as of October 1, 2014. Dkt.

#6, p.257. In August of 2015, Dr. Palazzo signed a Disability Claim from CUNA Mutual

Group indicating that plaintiff was disabled due to COPD and hypertension, stating that

plaintiff was following up with a pulmonologist and also treating with Dr. Avino “for heart

and known oxygen.” Dkt. #6, p.598. However, Dr. Palazzo’s medical records contain

no information substantiating a diagnosis of COPD. To the contrary, Dr. Palazzo’s

records contain copies of diagnostic testing conducted during October of 2014

indicating “[n]o acute cardiopulmonary abnormality (Dkt. #6, p.517), “shortness of

breath is out of proportion to the underlying pulmonary function study” (Dkt. #6, p.518),

“right heart catheterization was completely within normal limits (Dkt. #6, p.518),

“[o]ngoing dyspnea etiology remains unclear,” (Dkt. #6, p.518), as well as a cardiology

stress test dated April 24, 2015 indicating “Stress/Rest Cardiolite Myocardial Scan

Using Lexi-Scan Is Normal” (Dkt. #6, p.570). “While the opinions of a treating physician

deserve special respect, they need not be given controlling weight where they are

contradicted by other substantial evidence in the record.” Veino v. Barnhart, 312 F.3d

578, 588 (2d Cir. 2002).



              The ALJ’s determination that the medical record does not support a

diagnosis of COPD is supported by the medical evidence in the record. A coronary


                                             -6-
angiography conducted on February 21, 2012, albeit prior to her alleged onset of

disability, revealed “[e[ssentially normal coronary arteries” with “[n]ormal LV systolic

function.” Dkt. #6, pp.291-92. A Stress Echocardiography Report dated March 20,

2013, prior to alleged onset of disability, noted “no ischemic ST segment changes” in

response to stress and “[n]o 2D echocardiographic evidence of inducible ischemia to

achieved workload,” as well as “[o]verall left ventircular systolic function is normal.” Dkt.

#6, p.334. A cardiologist report from August 9, 2013, two months prior to alleged onset

of disability, noted oximetry at rest and after ambulation at more than 96% and opined

that plaintiff was asymptomatic “with no ischemic symptoms.” Dkt. #6, pp.297-303. A

pulmonary function test conducted on August 14, 2013, was essentially normal,

demonstrating “a mild gas exchange abnormality but no evidence for any obstructive or

restrictive process.” Dkt. #6, p.472. On September 6, 2013, one month prior to alleged

onset of disability, The Pulmonary Group of WNY, LLP (“Pulmonary Group”), opined

that

              The etiology of the dyspnea is unknown. Her cardiac studies
              were unrevealing. Her PFT did show a reduced DLCO but
              there is no evidence for pulmonary hypertension or recent
              tobacco use. I will defer to Dr. Roche to look for anemia as I
              was unable to obtain her most recent blood work. She does
              not have obstruction or restriction on her PFT. Her exam is
              also normal. Deconditioning may be the cause of her
              dyspnea so I encourage exercise and weight management.
              Overall there are no obvious pulmonary causes for her
              dyspnea.

Dkt. #6, p.475. The Pulmonary Group determined that there was “no pulmonary

limitation to work.” Dkt. #6, p.475.




                                             -7-
              Plaintiff also presented to her primary care physician’s office on

September 6, 2013, stating that,

              she becomes extremely SOB with minimal exertion, such as
              walking or carrying a laundry basket and states this has
              been ongoing for years. She states many family members
              have died from cardiopulmonary disease and she is
              extremely concerned about her present [symptoms]. She
              wants to go on disability for this; we discuss that she has not
              demonstrated any medical necessity for this.

Dkt. #6, p.426. After consulting with Dr. Roche, plaintiff was informed that

              there is no indication for why she is feeling chronically SOB
              other than her [abnormal] sleep study.1 Pt is also obese and
              there is possibly an element of deconditioning involved.
              Discussed with pt that we will honor the work excuse she
              was given through 9/13 but beyond that, we cannot fill out
              disability paperwork . . . as there is no indication to do so.

Dkt. #6, p.428. Sleep Medicine Centers of WNY also declined to complete disability

paperwork for plaintiff on September 9, 2013. Dkt. #6, p.485.



              On October 18, 2013, Dr. Siddiqui completed an internal medicine

examination on behalf of the Division of Disability Determination, diagnosed plaintiff

with hypertension and sleep apnea and determined that “there are no limitations in the

claimant’s ability to sit, stand, climb, push, pull, or carry heavy objects.” Dkt. #6, p.497.

Although this examination was completed just after her alleged onset of disability, the

medical records subsequent to this examination do not provide objective medical

evidence of COPD. On August 12, 2014, for example, Buffalo Cardiology & Pulmonary

Associates, P.C. (“Buffalo Cardiology & Pulmonary”), observed that a “pulmonary


       1
        Sleep Medicine Centers of WNY diagnosed plaintiff with severe obstructive sleep
apnea on August 6, 2013. Dkt. #6, p.432.

                                              -8-
function test completed today did not reveal any significant airflow obstruction.” Dkt. #6,

p.606. The doctor opined:

              I believe the patient’s major problem is her untreated severe
              obstructive and central sleep apnea. Unfortunately, she has
              been unable to tolerate a BiPAP machine.

Dkt. #6, p.606. On October 2, 2014, Buffalo Cardiology & Pulmonary noted that plaintiff

was unable complete a CPAP titration study and opined that plaintiff’s “[d]yspnea out of

proportion to the underlying pulmonary function studies,” and considered “[p]ossible

deconditioning” and the effects of “[s]evere obstructive sleep apenea.” Dkt. #6, p.609.

On October 7, 2014, plaintiff admitted that “she’s rarely ever used her previous BiPAP

therapy” because she cannot tolerate it, and Buffalo Cardiology & Pulmonary noted that

plaintiff had “essentially normal CT and PFT” with “[n]o evidence of ischemic heart

disease.” Dkt. #6, p.614. A right heart catheterization at Buffalo General on October 8,

2014 revealed “[n]ormal resting pulmonary artery pressures with minimal rise with 3

minutes of leg exercise.” Dkt. #6, pp.615 & 767. On October 28, 2014, Buffalo

Cardiology & Pulmonary opined that plaintiff’s

              shortness of breath is out of proportion to the underlying
              pulmonary function study. She did had [sic] right heart
              catheterization was completely within normal limits.

Dkt. #6, p.518. Mercy Hospital issued the following observations on April 23, 2015:

              Her chest x-ray was personally reviewed, and it showed no
              acute cardiopulmonary issues. Her CT of the chest was also
              done and personally reviewed, and it did show no PE and no
              other acute findings. . . . EKG was done and personally
              reviewed, and it showed a sinus rhythm, somewhat leftward
              axis but no ischemia.

Dkt. #6, p.562.



                                            -9-
              The ALJ’s assessment of plaintiff’s credibility is also supported by the

record. In addition to the disparity between plaintiff’s complaints of shortness of breath

and diagnostic results, the ALJ noted the absence of evidence regarding plaintiff’s claim

that she needs to elevate her swollen legs. Plaintiff testified at the hearing that she

elevates her feet above her heart at least five times a day for about an hour at a time

because her legs, especially her right leg, swells. Dkt. #6, p.95. Treatment records

from plaintiff’s initial primary care physician, Dr. Roche, indicate edema on June 4,

2012, prompting a change in her blood pressure medication and instruction that plaintiff

increase her physical activity, wear compression stockings and elevate her legs above

the level of her heart when sitting or sleeping. Dkt. #6, p.399. Subsequent to that one

observation, however, there is no mention of edema and examination of plaintiff’s lower

extremities by multiple health care providers, including Dr. Roche, The Pulmonary

Group, Buffalo Cardiology & Pulmonary, Gastroenterology Associates, LLP, Mercy

Hospital and Dr. Avino, between 2012 and 2015 record the absence of edema (Dkt. #6,

pp.398, 402, 407, 415, 418, 424, 474, 477, 484, 496, 548, 559, 604, 606, 610, 688,

694, 704 & 709). Where the ALJ “gives specific reasons for finding the claimant not

credible, the ALJ’s credibility determination ‘is generally entitled to deference on

appeal.’” Daniels v. Berryhill, 270 F. Supp.3d 764, 775 (S.D.N.Y. 2017), quoting Selian

v. Astrue, 708 F.3d 409, 420 (2d Cir. 2013); See Aponte v. Sec’y of Health & Human

Servs., 728 F.2d 588, 591 (2d Cir. 1984) (determinations as to the credibility of

witnesses are reserved to the Commissioner, not the reviewing court).



              Finally, although plaintiff argues that the ALJ should have developed the

record regarding plaintiff’s use of oxygen, plaintiff’s attorney agreed that the medical

                                            -10-
evidence was complete, with the exception of a records relating to a resolved condition.

Dkt. #6, p.72. Dr. Avino’s treatment record, dated August 25, 2015, recorded that

plaintiff was “currently on home oxygen with improvement” under history of present

illness. Dkt. #6, p.703. Plaintiff testified that she uses oxygen every night, beginning

three months prior to her hearing date, because she stops breathing. Dkt. #6, pp.80-81.

This use of oxygen is consistent with the ALJ’s assessment of plaintiff’s sleep apnea as

a severe, albeit non-disabling, impairment. “[W]here there are no obvious gaps in the

administrative record, and where the ALJ already possesses a ‘complete medical

history,’ the ALJ is under no obligation to seek additional information in advance of

rejecting a benefits claim.” Riley v. Colvin, 211 F. Supp.3d 638, 651 (S.D.N.Y. 2016),

quoting Rosa v. Callahan, 168 F.3d 72, 79 n.5 (2d Cir. 1996).



                                      CONCLUSION

              Based on the foregoing, plaintiff’s motion for judgment on the pleadings

(Dkt. #10), is DENIED, and the Commissioner’s motion for judgment on the pleadings

(Dkt. #12), is GRANTED.



              The Clerk of the Court is directed to close this case.



              SO ORDERED.


DATED:        Buffalo, New York
              October 3, 2018

                                           s/ H. Kenneth Schroeder, Jr.
                                          H. KENNETH SCHROEDER, JR.
                                          United States Magistrate Judge

                                            -11-
